                            Case 1:21-mj-00045-LB Document 1 Filed 01/15/21 Page 1 of 11 PageID #: 1

TO: Clerk's Office
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


     APPLICATION FOR LEAVE
   TO FILE DOCUMENT UNDER SEAL

                                                                                           A) If pursuant to a prior Court Ot·der:
********************************                                                           Docket Number of Case in Which Entered:________
United States
                                                                                           Judge/Magistrate Judge: _______________
                                                                                           Date Entered: ___________________
                  -v.-                                21-MJ-45
Jovan Daniels                                         Docket Number

********************************
                                                                                           B) If a � application, the statute, regulation, or other legal basis that
SUBMITTED BY: Plaintiff         Defendant         DOJ ./                                   authorizes filing under seal
Name: AUSA Kevin Trowel
Finn Name:USAO-EDNY                                                                        .ongoing investigation; target at large; 28 JJSC s 1651
Address: 271 Cadman Plaza East
          Brooklyn, NY 11201
Phone Number: (718) 254-6469                                                               ORDERED SEALED AND PLACED IN THE CLERK'S OFFICE,
E-Mail Address: kevin. trowel@usdoj.gov                                                    AND MAY NOT BE UNSEALED UNLESS ORDERED BY
                                                                                           THE COURT.
INDICATE UPON THE PUBLIC DOCKET SHEET: YES                  NO./
If yes, state description of document to be entered on docket sheet:                       DATED: Brooklyn                         ,NEWYORK
                                                                                                  1/15/2021


                                                                                           U.S. MAGISTRATE JUDGE LOIS BLOOM

                                                                                           RECEIVED IN CLERK'S OFFICE�l�/1�5/2�02= �1 ______ _
                                                                                                                                  DATE
MANDATORY CERTIFICATION OF SERVICE:




                                                                                              ---
A.)_ A copy of this application either has been or will be promptly served upon all patties to tlus action, B.) _ Service is excused by 31 U.S.C. 3730(b), or by
the following other statute or regulation: ___; or C.) _./ _This is a criminal document subnutted, and flight public safety, or security are significant concerns.
(Check one)

                            1/15/2021
                              DATE                                         SIGNATURE
   Case 1:21-mj-00045-LB Document 1 Filed 01/15/21 Page 2 of 11 PageID #: 2




NS:KMT/JRS
F. #2020R00304

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X                            TO BE FILED UNDER SEAL

UNITED STATES OF AMERICA                                AFFIDAVIT AND
                                                        COMPLAINT IN SUPPORT
           - against -                                  OF AN APPLICATION FOR
                                                        AN ARREST WARRANT
JOVAN DANIELS,
                                                        21-MJ-45
                         Defendant.
                                                        (18 U.S.C. §§ 922(g)(1), 924(c)(1)(A)(i), 2;
---------------------------X                            21 U.S.C. § 841(b)(1)(C))

EASTERN DISTRICT OF NEW YORK, SS:

              MATTHEW WIEDEMER, being duly sworn, deposes and states that he is a

Special Agent with the Federal Bureau of Investigation, duly appointed according to law and

acting as such.

              On or about January 2, 2021, within the Eastern District of New York, the

defendant JOVAN DANIELS, together with others, did knowingly and intentionally possess

with intent to distribute a controlled substance, which offense involved a substance

containing oxycodone hydrochloride, a Schedule II controlled substance.

                  (Title 21, United States Code, Sections 841(a) and 841(b)(1)(C); Title 18,

United States Code, Section 2)

              On or about January 2, 2021, within the Eastern District of New York, the

defendant JOVAN DANIELS, together with others, did knowingly and intentionally use and

carry one or more firearms during and in relation to a drug trafficking crime, to wit: the drug
   Case 1:21-mj-00045-LB Document 1 Filed 01/15/21 Page 3 of 11 PageID #: 3

                                                                                               2

trafficking crime alleged in the preceding paragraph, and did knowingly and intentionally

possess such firearms in furtherance of said drug trafficking crime.

                (Title 18, United States Code, Sections 924(c)(1)(A)(i) and 2)

                On or about January 2, 2021, within the Eastern District of New York, the

defendant JOVAN DANIELS, knowing that he had been previously convicted in a court of

one or more crimes punishable by imprisonment for a term exceeding one year, did

knowingly and intentionally possess in and affecting interstate or foreign commerce a

firearm, to wit: a Taurus, Model G2C, .40 caliber pistol bearing serial number ABH816765

and ammunition.

                (Title 18, United States Code, Section 922(g)(1))

                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”)

and have been involved in the investigation of numerous cases involving the recovery of

narcotics, firearms and ammunition. I am familiar with the facts and circumstances set forth

below from my participation in the investigation; my review of the investigative file,

including the defendant’s criminal history record; and from reports of other law enforcement

officers involved in the investigation. Where I describe the statements of others, I am doing

so only in sum and substance and in part.



                1
                   Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not set forth every fact learned during the course
of this investigation.
   Case 1:21-mj-00045-LB Document 1 Filed 01/15/21 Page 4 of 11 PageID #: 4

                                                                                                 3

              2.      On or about January 2, 2021 at approximately3:40 p.m., four detectives

from the New York City Police Department (“NYPD”) were on patrol in the East New York

neighborhood of Brooklyn, New York. 2 They were patrolling in two unmarked cars, with

two detectives in each car. Detective-1 and Detective-2 were in the lead car (Car-1), and

Detective-3 and Detective-4 were following behind them (Car-2).

              3.      While driving on Georgia Avenue in the vicinity of 333 Georgia

Avenue in the East New York neighborhood of Brooklyn, Detective-3, who was driving Car-

2, observed a Nissan Altima (the “Altima”) parked in front of Georgia Avenue, in which the

occupants appeared to be smoking marijuana. Detective-3 could smell the odor of

marijuana from inside Car-2.

              4.      At the time of the incident described herein, Detective-3 was involved

in an investigation concerning acts of gang-related violence, including murder, in the vicinity

of 333 Georgia Avenue, and he recognized the driver of the Altima as John Doe #1, an

individual whose identity is known to the affiant. Detective-3 knew John Doe #1 to be a

resident of 333 Georgia Avenue. Detective-3 also knew John Doe #1 to be a member of a

violent gang called the “333Gz,” which consists of individuals who reside in 333 Georgia

Avenue and their associates. Detective-3 was generally aware of information provided by a




              2
                   Because multiple law enforcement personnel were involved in the arrest of
this defendant, I refer to them as Detective-1, Detective -2, Detective-3 and Detective -4 for
ease of reference. The identities of each of these individuals are known to the affiant, and I
and/or another law enforcement officer have interviewed each of these individuals about the
events set forth herein.
   Case 1:21-mj-00045-LB Document 1 Filed 01/15/21 Page 5 of 11 PageID #: 5

                                                                                             4

confidential informant (“CI”) that John Doe #1 has been involved in acts of violence,

including numerous shootings, related to his membership in the 333Gz gang. 3

              5.     Detective-3 stopped Car-2 next to the Altima. He and Detective-4

exited Car-2 and approached the Nissan Altima. Detective-3 approached the driver’s side of

the Altima and Detective-4 approached the front passenger side of the Altima.

              6.     Detective-1 was driving Car-1. When Detective-1 heard over the radio

that Detective-3 had stopped Car-2 in order to approach the Altima, Detective-1 stopped Car-

1 a short distance ahead of Car-2. Detective-1 and Detective-2 exited Car-1 and began

walking back towards the Altima.

              7.     When Detective-3 approached John Doe #1, who was in the driver’s

seat of the Altima, John Doe #1 said in substance and in part, “we are just smoking.”

Detective-3 observed John Doe #1 with a lit marijuana cigarette and smelled a strong odor of

marijuana coming from the Altima.

              8.     Detective-3 directed John Doe #1 to exit the Altima, and John Doe #1

complied. Once John Doe #1 was out of the Altima, Detective-3 patted him down for

weapons. Detective-3 did not find any weapons on John Doe #1, and he then directed John

Doe #1 to move towards the back of the car, where Detective-2 was standing.

              9.     During Detective-3’s interaction with John Doe #1, Detective-4 was

standing on the passenger side of the Altima, watching John Doe #1 and the other two


              3
                 The CI was arrested and charged in the Eastern District of New York with
being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g). He has
proffered with the government on several occasions in the hopes of receiving a cooperation
agreement. The information provided by the CI has been corroborated by other sources,
including surveillance video and social media pages.
   Case 1:21-mj-00045-LB Document 1 Filed 01/15/21 Page 6 of 11 PageID #: 6

                                                                                              5

passengers of the Altima. From Detective-4’s vantage point outside the Altima, he observed

in plain view on the back passenger-side seat of the Altima a small silver package that

Detective-4 recognized from his training and experience as the kind of packaging that is

frequently used for high quality marijuana.

              10.     After Detective-3 removed John Doe #1 from the Altima, Detecictve-4

directed the woman in the front passenger seat, whose identity is known to the affiant, to exit

the Altima. She complied, at which time Detective-3 checked the pockets of her jacket for

weapons, and then directed her to stand near the rear of the car.

              11.     Detective-3 then asked the individual in the back seat, subsequently

identified as JOVAN DANIELS, to exit the vehicle. DANIELS complied and Detective-3

patted him down for weapons. In the course of the pat down, Detective-3 felt a rectangular

metal object in DANIELS’s pocket that Detective-3 believed to be a firearm magazine.

Detective-3 asked DANIELS to identify the object in his pocket and DANIELS falsely

answered that it was his keys.

              12.     Detective-3 removed the object from DANIELS’s pocket and observed

that it was a magazine for a firearm loaded with rounds of ammunition. Detective-3 alerted

the other detectives and proceeded to handcuff DANIELS. Detective-3 then continued the

pat down in the vicinity of DANIELS’s waistband, at which time he located a .40 caliber

handgun bearing serial number ABH816765 tucked into DANIELS’s pants.

              13.     All three occupants of the car were placed under arrest.4


              4
               I am aware from discussions with an Assistant United States Attorney that,
under New York State law, “[t]he presence in an automobile . . . of any firearm . . . is
presumptive evidence of its possession by all persons occupying such automobile at the time
   Case 1:21-mj-00045-LB Document 1 Filed 01/15/21 Page 7 of 11 PageID #: 7

                                                                                                 6

               14.    Thereafter, a New York City Police Department squad car arrived to

take the three occupants of the Altima to the precinct for processing. Detective-4 drove the

Altima, which had been running throughout the interaction, back to the precinct.

               15.    At the precinct, Detective-3 ran the Altima’s New Jersey temporary

license plate number through a law enforcement database and determined that it was a

fraudulent license plate.

               16.    Detective-1 and Detective-4 conducted a search of the Altima. 5 In the

back seat of the Altima, Detective-4 located one silver package of green vegetative material

that he believed, based on his training and experience, to be marijuana. He also located a

white “Gucci” bag sitting on the back seat, under which he located another silver package

containing green vegetative material that he believed to be marijuana, $190 in cash, and a

clear sandwich bag containing 35 pills that law enforcement subsequently identified as

oxycodone hydrochloride, more commonly known as OxyContin. He recovered a partially

smoked marijuana cigarette from a cup holder in the front of the vehicle.

               17.    I am aware from my training and experience that oxycodone

hydrochloride is an opioid that is a Schedule II controlled substance under federal law and




such weapon . . . is found,” except under certain circumstances not present at the time of the
incident described herein. N.Y.P.L. § 265.15(3).
               5
                I am aware from speaking to an Assistant United State Attorney that the odor
of marijuana emanating from the car, the detectives’ observation of the occupants smoking
marijuana, the statement from John Doe #1 that the occupants were smoking and Detective-
4’s observation of a package that, based on his training and experience, he believed to
contain marijuana, gave rise to probable cause to search the Altima. See, e.g., United States
v. Goolsby, 820 F. App’x 47, 49 (2d Cir. 2020) (citing United States v. Jackson, 652 F.2d
244, 251 n.6 (2d Cir. 1981)).
   Case 1:21-mj-00045-LB Document 1 Filed 01/15/21 Page 8 of 11 PageID #: 8

                                                                                                   7

New York State law. I am further aware from my training and experience that oxycodone

hydrochloride is highly addictive and that it is sold to addicts on the street, typically in

quantities of one or two pills at a time, typically for $10 or $20 per pill, depending on the

strength of the pill. Based on my training and experience, there is probable cause to believe

that 35 oxycodone hydrochloride pills is a distribution quantity of such pills.

               18.    I have reviewed DANIELS’s criminal history, and it indicates that, on

or about January 13, 2016, he was convicted in the Commonwealth of Pennsylvania of the

felony offense of retail theft, in violation of 18 Pa. Cons. Stat. § 3929(a)(1), for which he was

sentenced to a term of one year and 11 months’ imprisonment. It further indicates that on or

about May 24, 2017, he was convicted in the State of Ohio of the felony offense of

tampering with records, in violation of Ohio Revised Code § 2913.42. He was sentenced to

a term of one year and five months’ imprisonment.

               19.    I have conferred with an interstate nexus expert, a Special Agent of the

Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”), who has informed me, in

substance and in part, that the firearm and ammunition recovered in this case were

manufactured outside the state of New York.

                                  REQUEST FOR SEALING

               20.    It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application, including the

application and arrest warrant, as disclosure would give the target of the investigation an

opportunity to change patterns of behavior and flee from or evade prosecution and therefore
   Case 1:21-mj-00045-LB Document 1 Filed 01/15/21 Page 9 of 11 PageID #: 9

                                                                                           8

have a significant and negative impact on the continuing investigation that may severely

jeopardize its effectiveness.

               WHEREFORE, your deponent respectfully requests an arrest warrant for the

defendant JOVAN DANIELS, so that he may be dealt with according to law.



                                                  /s/ Matthew Wiedemer
                                           MATTHEW WIEDEMER
                                           Special Agent
                                           Federal Bureau of Investigation

Sworn to before me by telephone this
15 day of January, 2021
___


____________________________________
THE HONORABLE LOIS BLOOM
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
                Case 1:21-mj-00045-LB Document 1 Filed 01/15/21 Page 10 of 11 PageID #: 10
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                     Eastern District of New York

                  United States of America
                             v.                                   )
                                                                  )        Case No.    21-MJ-45
                       JOVAN DANIELS                              )
                                                                  )
                                                                  )
                                                                  )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      JOVAN DANIELS                                                                                     ,
who is accused of an offense or violation based on the following document filed with the court:

’ Indictment              ’ Superseding Indictment        ’ Information       ’ Superseding Information             ✔ Complaint
                                                                                                                    ’
’ Probation Violation Petition            ’ Supervised Release Violation Petition       ’ Violation Notice          ’ Order of the Court

This offense is briefly described as follows:
  distributiong and possessing with intent to distribute oxycodone hydrochloride on or about Jan. 2, 2021, in violation of 21
  U.S.C. s. 841(b)(1)(C); using, carrying and possessing a firearm in furtherance of a drug trafficking crime on or about
  January 2, 2021, in violation of 18 U.S.C. s. 924(c); being a felon in possession of a firearm on or about January 2, 2021,
  in violation of 18 U.S.C. s. 922(g).




Date:         01/15/2021
                                                                                         Issuing officer’s signature

City and state:       Brooklyn, New York                                                    Hon. Lois Bloom
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
                Case 1:21-mj-00045-LB Document 1 Filed 01/15/21 Page 11 of 11 PageID #: 11
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):




          Print                       Save As...                                                                Reset
